DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.
Claim 1, 21, and 23 are amended.  Claims 1, 3-10, 21, and 23 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercado et al. (US 2015/0135403).
Mercado et al. teaches a composition consisting of 60-90% by weight acrylonitrile butadiene copolymer and 10 to 40% by weight polychloroprene copolymer (¶13).  No other components are taught to be required for this composition.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (WO 01/90236) in view of Liou (US 2018/0016409).  
Regarding claim 1, Yeh et al. teaches polymer blends used to make elastomeric articles such as gloves (Page 3, lines 9-11).  Yeh teaches that the polymer blend comprises 50 to 75 parts by weight of at least one butadiene based copolymer and 25 to 50 parts by weight of at least one acrylonitrile copolymer (Page 3, lines 18-19; Page 4, lines 24-27).  The butadiene based copolymer is polychloroprene rubber (Page 4, lines 10-15) and the acrylonitrile copolymer is an acrylonitrile butadiene copolymer (Page 4, lines 1-5).  
The polymer blend may include effective amounts of additional ingredients such as crosslinking agents, vulcanization accelerators, vulcanization activator, antioxidants, antiozonants, pigments, pH stabilizers, surfactants, emulsifying agents, fillers, softeners, defoamers, and combinations thereof.  None of these ingredients are required to be present within the polymer blend.  Table 1 provides preferred amounts of these components, but these amounts are only preferred and do not signify a required amount.  Therefore, an amount of a vulcanization accelerator is not required by Yeh et al.
Yeh et al. teaches that the crosslinker is present in from 0.05 to 5 parts by weight and is sulfur (Table 1; Page 6, line11).  This crosslinker is interpreted to correspond to Crosslinker B of claim 1.  
Yeh et al. teaches that the polymer blend may contain from 0.01 to 5 parts by weight of an emulsifying agent and from 0 to 20 parts by weight of a softener (plasticizer) (Table 1).  These compounds correspond to Stabilizer A and Stabilizer B.  It is immaterial which component is Stabilizer A and which is Stabilizer B because all of the components are mixed together into one composition and both stabilizers will interact with both base polymers.  The disclosed ranges also overlap both of the claimed ranges.  
Yeh et al. teaches that the polymer blend may contain from 0.10 to 10 parts by weight of a vulcanization activator (Table 1).  
Yeh et al. teaches that the polymer blend may contain from 0 to 5 parts by weight of an antioxidant (Table 1).  
Yeh et al. teaches that the polymer blend may contain from 0 to 5 parts by weight of a pigment (Table 1).
Yeh et al. teaches that the polymer blend may contain from 0 to 5 parts by weight of an antiozonant (Table 1).  The antiozonant is a was (Page 7, lines 3-6).  
Yeh et al. teaches that the polymer blend may contain from 0 to 2 parts by weight of a defoamer (Table 1).
Yeh et al. teaches that the polymer blend may contain from 0.05 to 5 parts by weight of a pH stabilizer (Table 1).
Yeh et al. does not teach the inclusion of a crosslinker corresponding to Crosslinker A that is to be used to crosslink the acrylonitrile butadiene copolymer.  However, Liou teaches a glove made from an acrylonitrile butadiene copolymer that is crosslinked by using 0.5 to 5 parts by weight of a metal ion crosslinker (¶1, Table 1).  Yeh et al. and Liou are analogous art because they are from the same field of endeavor, namely that of gloves made from acrylonitrile butadiene rubber/copolymer.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 0.5 to 5 parts by weight of a metal ion crosslinker, as taught by Liou, in the composition, as taught by Yeh et al., and would have been motivated to do so in order to ensure the acrylonitrile butadiene copolymer is sufficiently crosslinked and to cut down on components which may cause allergies (¶1).
Regarding claim 3, Liou teaches that the metal ion crosslinker is sodium aluminate (¶14).  Yeh et al. teaches that the crosslinker is sulfur (Page 6, line 11).
Regarding claim 5, Yeh et al. teaches that the activator is zinc oxide (Page 6, line 15 to Page 7, line 1).  
Regarding claim 6, Yeh et al. teaches that the antioxidant is WINGSTAY L (Page 19, line 15).  WINGSTAY L is the trade name of a reaction product of p-cresol and dicyclopentadiene that reads on the poly(dicyclopentadiene-co-P-cresol) of claim 6 (see WINGSTAY L Technical Data Sheet provided previously).
Regarding claim 7, Yeh et al. teaches that the pigment is titanium dioxide (Page 19, line 18 to Page 20, line 1).  
Regarding claim 8, Yeh et al. teaches that that the antiozonant is paraffinic waxes, microcrystalline waxes, or blends of the two (Page 7, lines 4-6).
Regarding claim 9, Yeh et al. teaches that the defoamer is a silicone-type defoamer (Page 7, lines 14-15).  One of ordinary skill would reasonably understand a “silicone-type defoamer’ to read on either or both of the polydimethylsiloxane or modified silicone emulsion antifoam of claim 9.
Regarding claim 10, Yeh et al. teaches potassium hydroxide (Table 3).  The potassium hydroxide reads on the potassium hydroxide pH adjuster of claim 10.
Regarding claim 21, Yeh et al. teaches elastomeric articles such as gloves (Page 3, 9-11).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Yeh et al. (WO 01/90236) in view of Liou (US 2018/0016409), as applied above to claim 1, and further in view of Nadesan (WO 2018/099674).  
Yeh et al. and Liou teach the composition of claim 1 as set forth above.  Yeh et al. further teaches a stabilizer that is a sulfated methyl oleate (Page 14, line 1).  This stabilizer corresponds to Stabilizer B of claim 4.  Yeh et al. does not teach a stabilizer that is one of SDBS, alkyldiphenyloxide disulphonate, dioctyl sulphosuccinates, alkyl benene sulphonate or mixtures thereof.  However, Nadesan teaches the use of SDBS (sodium dodecylbenzenesulfonate) as a stabilizer in nitrile rubber latex compositions (Page 12, lines 8-10; Abstract).  Nadesen is analogous art as it is directed to the same field of endeavor as the claimed invention, namely compositions for rubber gloves (Page 19, lines 15-20)  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the SDBS as a stabilizer in the nitrile rubber composition of Yeh et al.  The motivation would have been that it is obvious to select a prior composition based on an art recognized suitability for its intended purpose.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see MPEP §2144.07.  Nadesan shows that SDBS is known in the art to be suitable as a stabilizer in making nitrile rubber gloves, and one of ordinary skill would have had a reasonable expectation that it would likewise be suitable as a stabilizer in the nitrile rubber composition of Yeh et al. 

Response to Arguments
Applicant's arguments filed October 14, 2022 have been fully considered but they are not persuasive.  
Applicant argues that the amendments to claim 1 of narrowing the pH adjuster range and narrowing the claim language from an open claim to a closed claim overcome the rejection of record.  Specifically, applicant argues that Yeh et al. does not teach the claimed range of pH adjuster and that Yeh et al. requires the presence of other components that are excluded from the claim.  These arguments are unpersuasive.  By a careful reading of Yeh et al., it is clear that all that is actually required are the copolymers present within the polymer blend.  The other additives are optional.  While some additives may be preferred, that does not make them required and one of ordinary skill in the art may choose to omit them.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  MPEP 2123.  Additionally, a broader reading of Yeh et al. does teach that the pH adjuster/stabilizer may be included in amounts which do overlap the range claimed.  Therefore, Yeh et al. in view of Liou teaches the composition of claim 1 as set forth above and the arguments are unpersuasive.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767